DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28b” in Fig. 7 has been used to designate both the light shielding part and the light transmission part of the mask.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 ends with a comma punctuation when it should end with a period punctuation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 9196873) hereinafter “Chang” in view of Kinohira et al. (WO2013137113) hereinafter “Kinohira” (See attached English translation).
Regarding claim 1, Fig. 3 of Chang teaches an electroluminescent display device comprising, in order: an electroluminescent substrate (Item 200) having a plurality of light emitting elements (Item 300) using electroluminescence; a λ/4 wavelength plate (Item 503); and a polarizing plate (Item 501) including a patterned polarizing layer (Item 501), wherein the patterned polarizing layer (Item 501) has a region A (Portions of Item 501 that have been removed) having a polarization degree of less than 80% (Where no polarizer is present and thus the degree of polarization is 0%) and a region B (Portions of Item 501 that are present in the structure), and further, a position of the region A of the patterned polarizing layer (Item 501) corresponds to a position of the light emitting element (Item 300) of the electroluminescent substrate (Item 200).
Chang does not explicitly teach where region B has a polarization degree of 80% or more.  
Kinohira teaches an organic EL display device where a polarizing film and a retardation film are laminated on a light emitting side of the substrate where the degree of polarization of the polarizing film is preferably 98% or more (Not labeled; See Second Paragraph of Page 24 of attached English Translation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a region B of Chang have a polarization degree of 80% or more because this allows for the function of separating polarized light into reflected light and transmitted light (Not labeled; See Second Paragraph of Page 24 of attached English Translation of Kinohira).
Regarding claim 2, Fig. 3 of Chang further teaches where the region A of he patterned polarizing layer (Item 501) has a region having a polarization degree of 10% or less (Where no polarizer is present and thus the degree of polarization is 0%).
Regarding claim 3, Fig. 3 of Chang further teaches where a single transmittance of the region A if the patterned polarizing layer (Item 501) is 50% or more (Where no polarization plate or λ/4 wavelength plate is present in region A thus the transmittance is more than 50%).
Regarding claim 7, Fig. 3 of Chang further teaches where a distance between the patterned polarizing layer (Item 501) and the light emitting elements (Item 300) on the electroluminescent substrate (Item 200) is shorter than a pitch of the light emitting elements (Items 300) on the electroluminescent substrate (Item 200). 
Regarding claim 11, Chang further teaches where the light emitting element (Item 300) is an LED (Column 3; Lines 28-30).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 9196873) hereinafter “Chang” in view of Kinohira et al. (WO2013137113) hereinafter “Kinohira” and in further view of Iwata (JP5288574B2) hereinafter “Iwata” (See attached English translation).
Regarding claim 4, the combination of Chang and Kinohira teaches all of the elements of the claimed invention as wherein in a case where an area ratio of the region A on the patterned polarizing layer is SA and an area of the light emitting elements on the electroluminescent substrate is SP, 0.5≤SA/SP and SA<50% are satisfied.
However, the area of a through hole in a patterned polarizing layer (region A) is a result effective variable (Paragraph 0072 of attached Iwata translation where the ratio of an area of the linear polarizing plate through hole constituting the polarizing plate to a display area of an organic EL element is set such that a minimum contrast ratio is ensured). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the area of a through hole in a patterned polarizing layer such that in a case where an area ratio of the region A on the patterned polarizing layer is SA and an area of the light emitting elements on the electroluminescent substrate is SP, 0.5≤SA/SP and SA<50% are satisfied because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 9196873) hereinafter “Chang” in view of Kinohira et al. (WO2013137113) hereinafter “Kinohira” and in further view of Hamaguchi et al. (US 2012/0018712) hereinafter “Hamaguchi”.
Regarding claim 5, the combination of Chang and Kinohira teaches all of the elements of the claimed invention as stated above except where the area ratio of the light emitting elements on the electroluminescent substrate is 30% or less. 
Hamaguchi teaches a display device where the aperture ratio (i.e. area of an emission region relative to the area of the display region) of each color is usually 10%-50% (Paragraph 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the area ratio of the light emitting elements on the electroluminescent substrate be 30% or less because “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” (MPEP 2144.05).
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 9196873) hereinafter “Chang” in view of Kinohira et al. (WO2013137113) hereinafter “Kinohira” and in further view of Woo et al. (US 2018/0331326) hereinafter “Woo”.
Regarding claim 6, the combination of Chang and Kinohira teaches all of the elements of the claimed invention as stated above except where the patterned polarizing layer is formed using a liquid crystal compound.
Woo teaches where a polarizer is formed using a liquid crystal compound (Paragraph 0175).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the patterned polarizing layer formed using a liquid crystal compound because using liquid crystal compound is known to form a coating type polarizer (Woo Paragraph 0175) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 9196873) hereinafter “Chang” in view of Kinohira et al. (WO2013137113) hereinafter “Kinohira” and in further view of Wang et al. (US 2020/0183226) hereinafter “Wang”.
Regarding claim 8, the combination of Chang and Kinohira teaches all of the elements of the claimed invention as stated above except wherein the patterned polarizing layer has at least one of the region A having a region with a high polarization degree in comparison with a region spaced from the region B on the region B side, or the region B having a region with a low polarization degree in comparison with a region spaced from the region A on the region A side.
Wang teaches where a polarizer has a gradient (Paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the region B comprise a gradient such that the region B has a region with a low polarization degree in comparison with a region spaced from the region A on the region A side because a polarizer having a gradient can improve the modulating of natural light (Wang Paragraph 0034).
Regarding claim 9, the combination of Chang, Kinohira and Wang teaches all of the elements of the claimed invention as stated above except wherein the patterned polarizing layer has at least one of the region A having a region in which a polarization degree gradually increases toward the region B on the region B side, or the region B having a region in which a polarization degree gradually decreases toward the region A on the region A side.
Wang teaches where a polarizer has a gradient (Paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the region B comprise a gradient such that the region B having a region in which a polarization degree gradually decreases toward the region A on the region A side because a polarizer having a gradient can improve the modulating of natural light (Wang Paragraph 0034).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 9196873) hereinafter “Chang” in view of Kinohira et al. (WO2013137113) hereinafter “Kinohira” and in further view of Lee et al. (US 2016/0252665) hereinafter “Lee”.
Regarding claim 10, the combination of Chang and Kinohira teaches all of the elements of the claimed invention as stated above except where a total thickness of the polarizing plate and the λ/4 wavelength plate is 20µm or less.
Lee teaches where a polarizer has a thickness range from about 2 µm to about 30 µm (Paragraph 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a total thickness of the polarizing plate and the λ/4 wavelength plate is 20µm or less because this thickness range allows it to be suitable for use in a liquid crystal display, may be suitable for thickness reduction (Lee Paragraph 0048) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891